     Case 2:18-cv-10255-SJO-MRW Document 94 Filed 06/08/20 Page 1 of 5 Page ID #:877


 1
       Bethany Stevens (SBN 245672)
 2     bstevens@wscllp.com
       Amanda Walker (SBN 252380)
 3     awalker@wscllp.com
       WALKER STEVENS CANNOM LLP
 4     500 Molino Street, Suite 118
       Los Angeles, California 90013
 5     Telephone: (213) 712-9145
       Fax: (213) 403-4906
 6
       Michael Ng (SBN 237915)
 7     michael.ng@kobrekim.com
       Daniel Zaheer (SBN 237118)
 8     daniel.zaheer@kobrekim.com
       KOBRE & KIM LLP
 9     150 California Street, 19th Floor
       San Francisco, California 94111
10     Telephone: (415) 582-4800
11     (Additional Counsel on next page)
12     Attorneys for Petitioner
       Shanghai Lan Cai Asset
13     Management Co, Ltd.
14

15                             UNITED STATES DISTRICT COURT
16                           CENTRAL DISTRICT OF CALIFORNIA
17                                        WESTERN DIVISION
18
       SHANGHAI LAN CAI ASSET                         Case No. 2:18-cv-10255-SJO-MRW
19     MANAGEMENT CO, LTD.,
20                                                    STIPULATION OF DISMISSAL
                            Petitioner,               WITH PREJUDICE AND
21                                                    TERMINATION OF PRELIMINARY
22     v.                                             INJUNCTION
23     JIA YUETING,                                   Hon. S. James Otero
24
                            Respondent.
25

26

27

28
       _____________________________________________________________________________________________
                               STIPULATION OF SETTLEMENT AND DISMISSAL
     Case 2:18-cv-10255-SJO-MRW Document 94 Filed 06/08/20 Page 2 of 5 Page ID #:878


 1

 2     Christopher Cogburn (admitted pro hac vice)
       christopher.cogburn@kobrekim.com
 3     KOBRE & KIM LLP
       800 Third Avenue
 4     New York, New York 10022
       Telephone: (212) 488 1200
 5
       John Han (admitted pro hac vice)
 6     john.han@kobrekim.com
       KOBRE & KIM
 7     3 Garden Road
       ICBC Tower, Unit 601
 8     Central, Hong Kong SAR
       Telephone: +852 2127 3291
 9
       Attorneys for Petitioner
10     Shanghai Lan Cai Asset
       Management Co, Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                            STIPULATION OF SETTLEMENT AND DISMISSAL
     Case 2:18-cv-10255-SJO-MRW Document 94 Filed 06/08/20 Page 3 of 5 Page ID #:879


 1           Petitioner Shanghai Lan Cai Asset Management Co, Ltd. (“SLC”) and
 2     Respondent Jia Yueting (“Jia”) hereby stipulate as follows:
 3           WHEREAS, an arbitration award (the “Final Award”) was entered on January
 4     22, 2018, following an arbitration proceeding held in the People’s Republic of
 5     China;
 6           WHEREAS, the Final Award ordered Jia to pay damages to SLC in the
 7     amount of RMB 50 million, plus interest and certain costs as set forth in the Final
 8     Award;
 9           WHEREAS, on December 10, 2018, SLC commenced this action by filing a
10     petition to confirm the Final Award (Dkt. No. 1 (the “Petition”));
11           WHEREAS, on March 26, 2019, the Court granted the Petition (Dkt. No. 31);
12           WHEREAS, on April, 7, 2019, the Court entered judgment in SLC’s favor
13     under the terms of the Final Award (Dkt. No. 35 (the “Final Judgment”)) and on
14     May 29, 2019, denied Jia’s motion to amend the judgment (Dkt. No. 49);
15           WHEREAS, on May 6, 2019, Jia filed a notice of appeal and on August 5,
16     2019, appealed the Court’s entry of final judgment in favor of SLC and the Court’s
17     order denying Jia’s motion to amend the judgment (Dkt. No. 42);
18           WHEREAS, on August 30, 2019, the Court entered a preliminary injunction
19     (Dkt. No. 75 (the “Injunction”)) prohibiting Jia “from taking any step to transfer,
20     conceal, reduce, encumber, or otherwise make unavailable—either personally or
21     through instructions to another—any non-exempt assets up to the value of” the Final
22     Judgment;
23           WHEREAS, the Court revised the Injunction on September 3, 2019 (Dkt. No.
24     79); and
25           WHEREAS, SLC has now to terminate the Injunction and relinquish its
26     claims against Jia under the Final Judgment.
27           NOW, THEREFORE, it is hereby stipulated by the parties and agreed to by
28     the undersigned counsel that:
                                                1
                            STIPULATION OF SETTLEMENT AND DISMISSAL
     Case 2:18-cv-10255-SJO-MRW Document 94 Filed 06/08/20 Page 4 of 5 Page ID #:880


 1           1. This action shall be, and hereby is, dismissed with prejudice.
 2           2. The Injunction entered August 30, 2019 (Dkt. No. 75) and amended
 3              September 3, 2019 (Dkt. No. 79) shall be, and hereby is, terminated and
 4              dismissed with prejudice.
 5           3. Each party shall bear its own costs and expenses arising from this action.
 6     IT IS SO STIPULATED.
 7     Respectfully submitted,
 8     Dated: June 8, 2020                   KOBRE & KIM LLP
 9                                           By: /s/ Christopher S. Cogburn
10                                           Attorneys for Petitioner
                                             Shanghai Lan Cai Asset
11
                                             Management Co., Ltd.
12
                                             O’MELVENY & MYERS LLP
13
                                             By: /s/ William K. Pao
14
                                             Attorneys for Respondent
15
                                             Jia Yueting
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
                             STIPULATION OF SETTLEMENT AND DISMISSAL
     Case 2:18-cv-10255-SJO-MRW Document 94 Filed 06/08/20 Page 5 of 5 Page ID #:881


 1                        CERTIFICATE OF AUTHORIZATION
 2           I, Christopher S. Cogburn, counsel for Petitioner Shanghai Lan Cai Asset
 3     Management Co, Ltd., hereby certify under penalty of perjury that William K. Pao,
 4     counsel for Respondent Jia Yueting, has authorized me to electronically sign this
 5     joint Stipulation of Settlement and Dismissal.
 6     Dated: June 8, 2020                    /s/ Christopher S. Cogburn
 7                                           Christopher S. Cogburn
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
                             STIPULATION OF SETTLEMENT AND DISMISSAL
